[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After the presentation of evidence at the hearing on January 29, 2003, including the testimony of the complainant Stanley M. Sanders, this court finds that the respondent, Attorney Bruce E. Guttman, was duly served but has not appeared or filed an answer, in accordance with the provisions of the Connecticut Practice Book, to the complaint filed by the petitioner, the Statewide Grievance Committee.
This court finds that the Committee has sustained its burden of proof by clear and convincing evidence that the respondent acknowledged the existence of the balance of the complainant's $10,000. 00 retainer fee in the amount of $4034. 10 in a letter dated September 25, 1998 and that the respondent has failed to return said balance since that date.
This court finds that the respondent failed to appear at the hearing of the Reviewing Committee of the Statewide Grievance Committee on September 6, 2001.
This court finds that the respondent's failure to return the balance of the retainer constitutes a violation of Rules 1. 15(b),1 1. 16(d)2
and consequently 8. 4(1) and (3)3 of the Rules of Professional Conduct.
This court therefore orders, pursuant to Connecticut Practice Book § 2-47(a), that the respondent be suspended from the practice of law for a period of six months. This court further orders that the respondent may apply for reinstatement only pursuant to the provisions of Connecticut Practice Book § 2-53(d). Additionally, prior to reinstatement, the respondent must both take and successfully pass the Multi-State Professional Responsibility examination and make restitution to the complainant with statutory interest of ten percent from September 25, 1998.
Berger, J. CT Page 2375